TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00201-CV







Monique James Werkmann, Appellant



v.



Ralf Werkmann, Appellee







NO. 03-96-00179-CV







Monique James Werkmann, Relator



v.



The Honorable Billy Ray Stubblefield, Respondent







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT


NO. 92-529-F26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING







ORDER OF REFERRAL




PER CURIAM

		After conference with counsel of record for all parties, the Court has determined
that this dispute is appropriate for referral to mediation.  This cause is referred to MICHAEL J.
SCHLESS, who shall complete a mediation conference with all parties and their attorneys within
thirty (30) days from the date of this order.  All named parties and an executive officer of any
corporate party with full settlement authority shall attend the entire mediation session with their
counsel of record.  

		Before the first scheduled mediation session, each party shall provide the mediator
and all attorneys of record with all information necessary for the mediator to understand the issues
presented.  The mediator may require any party to supplement the information provided.

		The mediator will encourage and assist, but will not compel or coerce, the parties
in reaching a settlement of their dispute.  Any mediator designated by this Court agrees to serve
without compensation.  Any expenses of mediation will be borne equally by the parties, not by
the mediator or this Court.  After mediation, the mediator will advise the Court if the parties fully
settled, partially settled or failed to settle their dispute and, if the parties consent, shall provide
to the Court any settlement agreement signed by the parties.  All matters revealed during
mediation, including the conduct and demeanor of the parties, shall remain confidential as
authorized by Tex. Civ. Prac. & Rem. Code Ann. §§ 154.053 and 154.073 (West Supp. 1995). 
		If the mediation fully resolves the issues in the case, the parties shall file a joint
motion for dismissal within 10 days of the conclusion of the mediation.  If the parties need more
time to effectuate the terms of the settlement agreement, they must file a joint motion for
extension of time to file a motion for dismissal.  The motion for extension is due within 10 days
of the conclusion of the mediation.

		This referral will not delay or modify any time period relating to the disposition
of this appeal unless otherwise ordered by the Court.

		Any objection to this order must be filed with the Clerk of this Court and served
upon all parties and the mediator within ten (10) days of the date of this order. 	          		It is so ordered this 18th day of April 1996.


Before Chief Justice Carroll, Justices Aboussie and Kidd

Do Not Publish